COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Clements
Argued at Richmond, Virginia


JOSEPH T. BUXTON, III, AND
 MARY WAKEFIELD BUXTON
                                           MEMORANDUM OPINION * BY
v.   Record No. 1805-01-2               JUDGE JEAN HARRISON CLEMENTS
                                                JULY 2, 2002
ROGER A. MURCH AND
 URSULA B. MURCH


             FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                  Ernest P. Gates, Judge Designate

            J. Gray Lawrence, Jr. (Faggert & Frieden,
            P.C., on briefs), for appellants.

            Roger G. Hopper for appellees.


     Joseph T. Buxton, III, and Mary Wakefield Buxton appeal

from a final decree of the trial court holding them in civil

contempt of court and awarding Roger A. Murch and Ursula B.

Murch $10,283.25 for their attorney's fees and costs expended as

a result of the Buxtons' contemptuous conduct.    On appeal, the

Buxtons contend the trial court erred in (1) finding them in

contempt and (2) awarding the Murches their attorney's fees and

costs.   For the reasons that follow, we affirm the trial court's

judgment.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

                          I.   BACKGROUND

     On March 18, 1994, the trial court entered a final decree in

a dispute between the Buxtons and Murches affirming the report of

the commissioner in chancery dated November 1, 1993.   That decree

established the existence of an appurtenant easement, which had

been created by court decree in 1939, over the "Street" depicted

on the 1952 Stiff survey plat "as a right-of-way to the

Rappahannock River" in favor of the Murches' non-waterfront

property on Kent Street and "all other non-waterfront lots or

parcels on Obert Avenue, Kent Street and Elliott Street in the

Richardson Subdivision in the Town of Urbanna."   The 1994 decree

also permanently enjoined the Buxtons, the owners of the

waterfront property adjoining the "Street" to the east, from using

the easement and from "denying, impeding or otherwise hindering in

any manner or way the use and enjoyment of said easement by the

owners of said non-waterfront lots."

     On appeal, the Supreme Court affirmed the trial court's

judgment that an express easement had been created by court decree

in 1939 and that "the easement established in 1939 is now located

across the land designated as 'Street' on the 1952 Stiff survey."

                               - 2 -
Buxton v. Murch, 249 Va. 502, 508, 457 S.E.2d 81, 84-85 (1995).

The Supreme Court did, however, "reverse and annul that portion of

the [trial court's] judgment that restrict[ed] the use of the

easement to owners of non-waterfront lots and that portion of the

injunction which prohibit[ed] the Buxtons and their successors

from using the easement."   Id. at 510, 457 S.E.2d at 85.

     On July 24, 2000, the Murches filed a verified "Petition for

Show Cause Order for Contempt" against the Buxtons for interfering

with their use of the easement.   The Buxtons moved for a bill of

particulars, which the Murches filed.   After viewing the subject

property, hearing evidence ore tenus, and considering the

arguments of counsel, the trial court entered a final decree on

June 21, 2001, setting forth the permissible uses of the express

easement by the Murches and other qualified lot owners and finding

that the Buxtons had "denied the Murches the use of the Easement."

     Specifically, the court ruled

          [t]hat the Murches and the Lot Owners [had]
          the unhindered and unobstructed right to use
          the Easement to boat, to swim, and to use the
          River for lawful purposes; they [had] the
          right to drive vehicles across the Easement,
          the right to park vehicles on it for thirty
          (30) minutes at a time, the right to
          construct a walkway and/or stairs down the
          bank and over the riprap that the Buxtons
          installed which prevents people from safely
          accessing the River, and the right to put a
          platform there for the launching and
          retrieving of small boats—subject to all
          necessary governmental permits.




                               - 3 -
     The trial court then found the Buxtons had

            taken complete control of the Easement for
            their own use, . . . set a basketball goal in
            concrete upon it, . . . extended their yard
            over it and planted flowers and shrubs on it,
            regularly park[ed] their vehicles on it,
            . . . caused feces to collect upon it, and
            . . . completely confiscated the use of the
            Easement from the Murches.

     Accordingly, the court held the Buxtons in contempt and

ordered them to pay the Murches $10,283.25 to cover the attorney's

fees and costs incurred by the Murches as a result of the Buxtons'

failure to comply with the court's injunction.     This appeal

followed.

                      II.    FINDING OF CONTEMPT

     "Where the court's authority to punish for contempt is

exercised by a judgment rendered, its finding is presumed correct

and will not be reversed unless plainly wrong or without evidence

to support it."   Brown v. Commonwealth, 26 Va. App. 758, 762, 497
S.E.2d 147, 149 (1998).     On appeal, we view the evidence in the

light most favorable to the Murches, the parties prevailing below.

See Hayes v. Aquia Marina, Inc., 243 Va. 255, 257, 414 S.E.2d
820, 821 (1992); Glanz v. Mendelson, 34 Va. App. 141, 148, 538
S.E.2d 348, 351-52 (2000).

     The Buxtons advance several arguments, on appeal, in support

of their claim that the trial court erred in finding them in

contempt.   They first argue that, because the trial court's 1994

decree enjoining them from interfering in the use of that easement


                                 - 4 -
as a right-of-way to the Rappahannock River "did not explicitly

. . . prohibit specific conduct and failed to clearly define the

duties or obligations imposed on" them, it may not serve as the

basis for a finding of contempt.    The 1994 decree, the Buxtons

assert, did not indicate how the owners of non-waterfront lots

were entitled to use and enjoy the subject right-of-way to access

the Rappahannock River. 1   Hence, the Buxtons argue, the decree did

not make clear what use and enjoyment of the easement the Buxtons

were prohibited from "denying, impeding or otherwise hindering."

Accordingly, they conclude, the 1994 decree is not "a proper

foundation for a contempt proceeding."

     We find the Buxtons' premise erroneous.    While it is true

generally that, "in instances where [an] order does not explicitly

direct, mandate or prohibit specific conduct, it is insufficient

to sustain a finding of contempt," Mardula v. Mendelson, 34 Va.

App. 120, 128, 538 S.E.2d 338, 342 (2000), here, the 1994 decree,

as modified by the Supreme Court, explicitly proscribed specific

conduct.   As modified, it expressly prohibited the Buxtons from

"denying, impeding or otherwise hindering in any manner or way the

use and enjoyment of [the] easement by the owners of [the

appropriate] lots."   The decree established the easement "over and


     1
       The Buxtons concede the Murches have the right to use the
easement to access the Rappahannock River by foot and insist
they have not interfered with that right. The Buxtons argue,
however, that the Murches' rights in the easement do not extend
to driving cars and trucks on the easement.


                                - 5 -
across the 'Street' as shown on [the 1952 Stiff survey plat] as a

right-of-way to the Rappahannock River."   The 1952 Stiff survey

plat not only identified the parcel over which the easement runs

as a "Street," it depicted the "Street" as being thirty feet wide

and connecting Kent Street, an existing road in the Richardson

Subdivision, to the Rappahannock River.    Furthermore, nothing in

the decree or referenced plat restricted the use of the easement

to foot traffic.   See Cushman Corp. v. Barnes, 204 Va. 245, 253,

129 S.E.2d 633, 639 (1963) (holding that "[w]hen a right of way is

granted over land . . . and the instrument creating the easement

does not limit the use to be made thereof, it may be used for any

purpose to which the dominant estate may then, or in the future,

reasonably be devoted").

     We hold, therefore, that, because it was identified on the

survey plat as being thirty feet in width and a roadway, rather

than a path, trail, or walkway, for example, the easement

established by the 1994 decree was clearly intended to accommodate

general vehicular traffic, including motor vehicles, as well as

foot traffic.   No other construction of the decree is reasonably

possible.   Accordingly, we hold that the 1994 decree is

sufficiently explicit, in terms of setting forth the specific

conduct from which the Buxtons are enjoined, to serve as a basis

for a finding of contempt.




                               - 6 -
     The Buxtons further argue that the evidence presented to the

trial court was insufficient to prove that the Buxtons were guilty

of civil contempt.   We disagree.

     In determining whether the Buxtons had violated the 1994

decree, the dispositive issue before the trial court was whether

the Buxtons had denied, impeded, or hindered "in any manner or way

the use and enjoyment" of the designated easement by the Murches.

The record established that the Buxtons routinely parked their

vehicles on the easement, planted flowers, shrubs, and trees

across the easement, and placed a basketball goal in concrete on

the easement, all of which blocked the Murches from using the

easement to access the Rappahannock River by car or truck.   We

find that this evidence supports the trial court's finding that

the Buxtons violated the injunction.   We hold, therefore, that the

evidence was sufficient, as a matter of law, to prove the Buxtons

were in contempt of court.

     The Buxtons also argue that the trial court erred in

concluding that the title to the land underlying the easement was

irrelevant to the issue of whether the Buxtons were in contempt of

court.   We disagree.

     As the Supreme Court noted in its opinion in this case, the

parties stipulated at the commissioner's hearing "that title to

the property underlying the claimed easement was 'beyond the

ambit of this case.'"   Buxton, 249 Va. at 504, 457 S.E.2d at 82.

Indeed, the Buxtons acknowledged at the contempt hearing that the

                               - 7 -
title to the property underlying the easement was not at issue and

concede on appeal that the title to the property was not at issue

before the commissioner in chancery, the trial court, or the

Supreme Court when the injunction in this case was entered and

then modified on appeal.    Thus, the trial court, charged with

determining whether the Buxtons were in contempt of court,

correctly found that the issue of the underlying title was not

relevant to the issue of contempt before it.

       The Buxtons further argue the trial court erred "in going

outside the bill of particulars in finding the Buxtons guilty of

contempt."   We disagree.

       In reviewing the record, we find that the trial court did not

"go outside" the Murches' bill of particulars in finding the

Buxtons in contempt of court.   The bill of particulars, as well as

many of the exhibits attached to it, included numerous references

to the Buxtons' "vehicles, basketball goal, and other

obstructions" impeding the Murches' "free and unobstructed use of

the right-of-way to the [river]."   The trial court based its

finding of contempt on the fact that the Buxtons "set a basketball

goal in concrete upon [the easement], . . . extended their yard

over it and planted flowers and shrubs on it, regularly park[ed]

their vehicles on it, [and] . . . caused feces to collect upon

it."   Accordingly, we find that, in holding the Buxtons in

contempt, the trial court did not "go outside" the allegations

made by the Murches in the bill of particulars.

                                - 8 -
     Finally, the Buxtons argue the trial court erred when, in

construing the express easement at issue, it ruled the Murches and

other lot owners had the right to park on the easement, to

construct a walkway and stairs on it, "and, especially, to build

beyond the right-of-way and into the river."        Similarly, the

Buxtons contend the trial court erred in not granting their

motion to enjoin the Murches from exercising such "expansive

rights."

     We first note that the decree entered by the trial court says

nothing about building any structure "beyond the right-of-way and

into the river."   Rather, in construing the express easement at

issue, the trial court held that the Murches and other lot owners

had the right, in using the easement to access the river, to drive

on the easement, to park their vehicles for up to thirty minutes

on the easement, "to construct a walkway and/or stairs down the

bank and over the riprap that the Buxtons installed which prevents

people from safely accessing the River, and . . . to put a

platform there [i.e., "over the riprap"] for the launching and

retrieving of small boats." 2   (Emphasis added.)    Such a platform,

built over the riprap, would not exceed the physical limits of the

express easement, which is shown on the 1952 Stiff survey plat as

extending fully to the river itself.    Accordingly, we need not

further address the Buxtons' claim that the trial court erred in


     2
       The riprap was placed along the bank of the river to
prevent erosion.

                                - 9 -
granting the Murches and other lot owners the right "to build

beyond the right-of-way and into the river."

     Likewise, having previously addressed the issue of driving

on the easement, we need not repeat that discussion here.

     Turning, then, to the Buxtons' argument that the trial

court erred in permitting the lot owners to park and build

structures on the easement, we observe that the applicable legal

principle was stated in Hayes, 243 Va. at 258-59, 414 S.E.2d at

822, as follows:

               As a general rule, when an easement is
          created by grant or reservation and the
          instrument creating the easement does not
          limit the use to be made of it, the easement
          may be used for "any purpose to which the
          dominant estate may then, or in the future,
          reasonably be devoted." Cushman Corporation
          v. Barnes, 204 Va. 245, 253, 129 S.E.2d 633,
          639 (1963). Stated differently, an easement
          created by a general grant or reservation,
          without words limiting it to any particular
          use of the dominant estate, is not affected
          by any reasonable change in the use of the
          dominant estate. Savings Bank v. Raphael,
          201 Va. 718, 723, 113 S.E.2d 683, 687 (1960)
          (citing Ribble, 1 Minor on Real Property
          § 107, at 146 n.2 (2d ed. 1928)). However,
          no use may be made of the easement which is
          different from that established at the time
          of its creation and which imposes an
          additional burden upon the servient estate.
          Cushman Corporation, 204 Va. at 253, 129
          S.E.2d at 639-40.

     Here, neither the 1939 decree creating the original easement

for access to the Rappahannock River nor the 1994 decree

establishing the easement for access to the river over the

"Street" depicted on the 1952 Stiff survey plat contained terms of

                              - 10 -
limitation as to the easement's use.    Likewise, both instruments

clearly indicated that the easement was intended to allow the lot

owners in the Richardson Subdivision to access the river.     In

addition, the record reflects that the easement was historically

used by the lot owners in the subdivision to access the river for

recreational purposes, until, as the Supreme Court noted, "[i]n

1984, the Buxtons apparently prohibited use of the "Street" by

others."   Buxton, 249 Va. at 506, 457 S.E.2d at 83.

     Furthermore, the evidence presented supports the conclusion

that the parking of vehicles on the easement for up to thirty

minutes as well the construction of a walkway, stairs, and

platform down the bank and over the riprap are reasonable uses of

the easement for the purpose of accessing the river.      As the

trial court noted, parking for thirty minutes would allow those

accessing the river time to unload their boats or supplies

without overburdening others' use of the easement.

Additionally, the stairs, walkway, and platform would allow the

users of the easement to safely access the river over the

hazardous riprap along the bank of the river.

     The evidence further supports the conclusion that the

construction of the walkway, stairs, and platform would "not,

'in and of itself,' impose an 'additional burden' upon the

easement, even though the 'degree of burden' may be increased."

Hayes, 243 Va. at 260, 414 S.E.2d at 823 (quoting Cushman

Corporation, 204 Va. at 253, 129 S.E.2d at 640).       Accordingly,

                               - 11 -
such improvements to the easement are permissible.      See id. at

261, 414 S.E.2d at 823 (holding that "the owner of a dominant

estate has the right to make reasonable improvements to an

easement, so long as the improvement does not unreasonably

increase the burden upon the servient estate").

     For these reasons, we hold that the trial court did not err

in construing the easement established by the 1994 decree as

allowing the Murches and other lot owners to park their vehicles

for up to thirty minutes on the easement and to build a walkway,

stairs, and a platform on the easement in order to safely access

the river.   Because such uses of the easement are permissible,

we further hold the trial court did not err in denying the

Buxtons' motion to enjoin those uses.

                  III.   ATTORNEY'S FEES AND COSTS

     The Buxtons contend the trial court erred in awarding the

Murches attorney's fees and costs.      They argue, firstly, that

"[n]o sanctions should have been awarded against them" because

they did not violate a court order and, secondly, that the fee

application of the Murches' counsel was "insufficient as a

matter of law."   We disagree with both arguments.

     Having affirmed the trial court's finding that the Buxtons

violated the trial court's 1994 decree, as modified by the

Supreme Court, we need not address the Buxtons' first argument,

except to note that the trial court "was justified in imposing

sanctions on [the Buxtons] by awarding counsel fees to [the

                               - 12 -
Murches] in order to indemnify [them] for the expenses incurred

in investigating and prosecuting the contempt proceeding and to

restore the status quo as far as possible."   Arvin, Inc. v. Sony

Corp. of America, 215 Va. 704, 706, 213 S.E.2d 753, 755 (1975).

     With regard to the Buxtons' second argument that the fee

application of the Murches' counsel was "insufficient as a

matter of law," we find that the evidence in the record supports

the trial court's award of attorney's fees and costs.    The trial

court clearly indicated in its ruling from the bench that its

award would comprise "the costs that the Murches have expended

and will expend as a result" of the Buxtons' contemptuous

conduct.   At the court's direction, counsel for the Murches

submitted an affidavit of the Murches' attorney's fees and costs

along with a detailed summary showing the time, effort, and

expenses he spent investigating and prosecuting the proceedings

directly resulting from the Buxtons' violation of the

injunction.   Upon considering the affidavit and summary, and

counsel's argument and representations related thereto, the

trial court awarded the Murches $10,283.25.   We conclude that

there was, as a matter of law, sufficient evidence presented

"upon which [an] able and experienced trial judge could arrive

at a reasonable fee."   Id. at 707, 213 S.E.2d at 755.

     Accordingly, we will affirm the trial court's decree finding

the Buxtons in civil contempt of court and awarding the Murches



                              - 13 -
their attorney's fees and costs expended as a result of the

Buxtons' contemptuous conduct.

                                                       Affirmed.




                             - 14 -